DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Disposition of Claims
Claims 7-12 & 15 are pending and rejected.
Claims 1-6 & 13-14 are canceled.
Claim Objections
Claim 15 is objected to because of the following informality:
Claim 15 recites the limitation “the thickness of the thickness-varied plate is varied to two different directions [emphasis added]” on Line 3. This is grammatically incorrect and should read “varied in two directions”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Claim 7 recites the limitation “a middle portion of the thickness-varied metal plate between the first end and the second end has a greater thickness than the first end and the second end [emphasis added]” on Lines 16-18. There is insufficient antecedent basis for “the first end and the second end of the thickness-varied metal plate” in the claims as only “a first end and a second end” of a metal blank had been previously recited on Lines 7-8. For the purpose of examination, “a middle portion of the thickness-varied metal plate between the first end and the second end has a greater thickness than the first end and the second end” is being interpreted as “a middle portion of the thickness-varied metal plate between a first end and a second end of the thickness-varied metal plate has a greater thickness than the first end and the second end of the thickness-varied metal plate”.
Regarding Claims 8-12 & 15, Claims 8-12 & 15 are rejected as they depend on claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (U.S. 1,998,970).
Regarding Claim 7, Sloan discloses a processing machine (Fig. 1, a die rolling device; Page 2, Col. 1, Lines 73-75) for manufacturing a thickness-varied metal plate (Fig. 6, a metal forging blank; Page 1, Col. 2, Lines 41-55), the processing machine comprising:
a first work roll (Fig. 1, a first roll unit comprising a first roll 1 and a first mandrel 3; Page 2, Col. 1 Line 74 – Col. 2, Line 7); and
a second work roll (Fig. 1, a second roll unit comprising a second roll 2 and a second mandrel 4; Page 2, Col. 1 Line 74 – Col. 2 Line 7) including a shaping surface (Fig. 1, a ring face of the second roll 2; Page 2, Col. 2, Lines 15-18) in which a radius is varied in a circumferential direction and an axial direction of a rotational axis of the second work roll (Fig. 2, the ring face of the second roll 2 has a groove 6 —which varies a radius of the second roll 2 in an axial direction— wherein the groove 6 has a narrow part 8 deeper than a wide part 10 —which varies the radius of the second roll 2 in a circumferential direction; Page 2, Col. 2, Lines 15-20 & 30-35), wherein the first work roll and second work roll are configured to form the thickness-varied metal plate (the first roll unit and the second roll unit form the metal forging blank; see Fig. 1) by compressing a constant thickness metal blank in a rolling process of the blank from a first end to a second end (Fig. 1, the first roll unit and the second roll unit compress a leader bar 13, wherein a bar is a thick plate, via rolling from a first end (not shown) to a second end of the leader bar 13; Page 3, Col. 2, Lines 29-36), and wherein a shape of the shaping surface corresponds to a variation in thickness in the thickness-varied metal plate such that a middle portion of the thickness-varied metal plate (Fig. 6, a narrow section 8a formed by the narrow part 8; Page 3, Col. 2, Lines 37-40) between a first end (Fig. 6, a central channel section c’ formed by a center channel portion c of the ring face of the second roll 2; Page 3, Col. 3, Lines 49-51) and a second end of the thickness-varied metal plate (Fig. 6, a wide section 10a formed by the wide part 10; Page 3, Col. 2, Lines 41-44) has a greater thickness than the first end and the second end of the thickness-varied metal plate (the narrow section 8a is thicker than the central channel section c’ and the wide section 10a; see Fig. 6).
Regarding Claim 8, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein the second work roll includes a main body (Fig. 1, a second mandrel 4; Page 2, Col. 1, Line 75 – Col. 2, Col. 7), the main body including a radius which is constant in the circumferential direction and the axial direction of the rotational axis (the second mandrel 4 has a radius which is substantially constant in the circumferential and axial directions; see Fig. 2), and the second work roll includes a cam (Fig. 2, a second roll 2; Page 2, Col. 1, Lines 73-75) that is detachably mounted to a part of an outer circumferential surface of the second roll main body (Fig. 2, the second roll 2 and the second mandrel 4 are manufactured separately and keyed together; Page 2, Col. 2, Lines 1-7).
Regarding Claim 9, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein a radius of the first work roll is varied in a circumferential direction and an axial direction of a rotational axis of the first work roll (Fig. 2, a first roll 1 of the first roll unit has a groove 5 —which varies a radius of the first roll unit in an axial direction— wherein the groove 5 has a narrow part 7 deeper than a wide part 7 —which varies the radius of the first roll unit in a circumferential direction; Page 2, Col. 2, Lines 15-20 & 30-35)
Regarding Claim 10, Sloan discloses the processing machine according to Claim 9. Sloan further discloses wherein the first work roll includes a first roll main body (Fig. 1, a first mandrel 3; Page 2, Col. 1, Line 75 – Col. 2, Col. 7), the first roll main body including a radius which is constant in the circumferential direction and the axial direction of the rotational axis of the first work roll (the first mandrel 3 has a radius which is substantially constant in the circumferential and axial directions; see Fig. 2), and the first work roll includes a cam (Fig. 2, a first roll 1; Page 2, Col. 1, Lines 73-75) that is detachably mounted to a part of an outer circumferential surface of the first roll main body (Fig. 2, the first roll 1 and the first mandrel 3 are manufactured separately and keyed together; Page 2, Col. 2, Lines 1-7).
Regarding Claim 11, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein a specified clearance is provided between the work rolls (Fig. 1, a clearance between the first roll 1 and the second roll 2 is ¼”; Page 2, Col. 2, Lines 9-11).
Regarding Claim 12, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein the first work roll includes an outer-most radial surface (Fig. 1, a center channel portion c of the first roll 1; Page 3, Col. 2, Lines 49-51) that opposes an outer-most radial surface of the second work roll (Fig. 1, the center channel portion c of the second roll 2; Page 3, Col. 2, Lines 49-51), the constant thickness metal blank being compressed between the respective outer-most radial surfaces of the first and second work rolls in the rolling process (Fig. 6, the central channel section c’ is formed by compressing the leader bar 13 between the center channel portion c of the first roll 1 and the center channel portion c of the second roll 2; Page 3, Col. 3, Lines 49-51).
Regarding Claim 15, Sloan discloses the processing machine according to Claim 7. Sloan further discloses wherein the shape of the shaping surface corresponds to the variation in thickness in the thickness-varied metal plate such that the thickness of the thickness-varied plate is varied in two different directions orthogonal to a plate thickness direction (the ring face of the second roll 2 forms a section of the leader bar 13 defined by lines 5B which is wider in a width direction and shorter in a length direction than a section of the leader bar 13 defined by lines 5C wherein the width direction and length direction are orthogonal to a thickness direction; see Figs 4 & 4a).
Response to Arguments
Applicant’s arguments, see Page 5, filed March 12, 2021, with respect to the notice of non-compliance have been fully considered and are persuasive in light of amendments to the claims.
Claims 7-12 & 15 are compliant.
Applicant’s arguments, see Pages 5-6, filed March 12, 2021, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas (U.S. 5,070,718) teaches a method of producing a profiled metal alloy plate.
Rendleman et al. (U.S. 2,244,852) teaches a die rolling apparatus for forming shaped articles.
Ferm et al. (U.S. 2,085,963) teaches an apparatus and method for forming a deformed bar comprising a roller with projections and recesses.
Witherow (U.S. 1,707,778) teaches a method of making metal articles using a die rolling operation.
Denk (U.S. 1,106,928) teaches rolls for forming twist-drills.
Lentz (U.S. 983,379) teaches composite rolls for forming tie-plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725